DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7 and 10 (reference claims) of U.S. Patent No. 10,969,070 B2 in view of TICKNER et al (US 2014/0071687 A1).  
Regarding claim 1, reference claim 1 claims: a light emitting diode (LED) flat panel lighting device (col.12 line 43) comprising: one or more LEDs (col.12 lines 45-46); one or more first mating mechanisms (col.12 lines 46-47); wherein the one or more first mating mechanisms (col.12 lines 46-47) are configured to mechanically secure the LED flat panel lighting device (via as claimed in col.12 lines 48-52 which recites “one or more second mating mechanisms configured to each mate with corresponding one of the one or more first mating mechanisms when the LED flat panel lighting device is rotated within the mounting bracket”) to a mounting bracket (col.12 line 48) to mechanically secure the LED flat panel lighting device in a mounted position (col.12 lines 59-61).
However, reference claim does not claim: a set of electrical connecting wires operatively in electrical communication with the one or more LEDs, and the set of electrical connecting wires are configured to be secured to a power source independent of the mounting bracket.
TICKNER teaches in ¶0060, one or more physical wires 477 shown in Figs.4-5 being used to electrically couple the LED driver 130 to at least one or more LED light sources disclosed in trim assembly 102 by being disposed through the driver 130, slots 174 of mounting plate 172 and waveguide 320 for the purpose of directing power supply from main distal power source to the LED light sources, thereby electrically operating the LED light sources to illuminate the space below the ceiling. 
It would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date to modify the claimed LED flat panel lighting device of reference claim 1 to include the one or more physical wires wired through at least the mounting plate/bracket of the trim assembly and electrically connect the one or more LED light sources of the retrofit ceiling fixture as taught by TICKNER et al in order to electrically operate the LED light sources to illuminate the space below the ceiling.
Regarding claim 2, reference claim 2 claims: wherein at least one of the one or more first mating mechanisms comprises a locking mechanism configured to retain a mating of the at least one of the one or more first mating mechanisms with a corresponding second mating mechanism such of the mounting bracket (col.12 lines 62-67).
Regarding claim 3, reference claim 3 claims: wherein the one or more LEDs are mounted about an interior perimeter of the LED flat panel lighting device (col.13 lines 1-3).
Regarding claim 4, reference claim 7 claims: wherein the LED flat panel lighting device is configured to be mounted to a junction box via the mounting bracket (col.13 lines 15-18).
Regarding claim 5, reference claim 5 claims: wherein the LED flat panel lighting device is configured to be suspended as a pendant light via the mounting bracket (col.13 lines 7-9).
Regarding claim 6, reference claim 10 claims: wherein the LED flat panel lighting device is round (col.13 lines 25-26).
Regarding claim 15, reference claim 1 claims: wherein the one or first mating mechanisms are configured to mechanically secure the LED flat panel lighting device to the mounting bracket via a rotation of the LED flat panel lighting device within the bracket (col.12 lines 48-58).
Claims 1 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12 and 15 (reference claims) of U.S. Patent No. 10,465,871 B2 in view of TICKNER et al (US 2014/0071687 A1).  
Regarding claims 1 and 10, reference claims 11 and 12 claim: a light emitting diode (LED) flat panel lighting device (col.14 line 20) comprising: one or more LEDs (col.12 line 25); one or more first mating mechanisms (col.14 line 30-31); wherein the one or more first mating mechanisms (col.12 line 30-31) are configured to mechanically secure the LED flat panel lighting device (via the at least one spring-loaded clip secured to the frame via the one or more first mating mechanisms … to mount the LED flat panel light as claimed in col.14 lines 34-37) to a mounting bracket (via the one or more first mating mechanism securing the mounting bracket to the frame of reference claim 12, col.14 lines 40-44) to mechanically secure the LED flat panel lighting device in a mounted position (a mounting surface, col.14 lines 35-38).
However, reference claim does not claim: a set of electrical connecting wires operatively in electrical communication with the one or more LEDs;  the set of electrical connecting wires are configured to be secured to a power source independent of the mounting bracket; wherein the set of electrical connecting wires extend out through the back cover.
TICKNER teaches in ¶0060, one or more physical wires 477 shown in Figs.4-5 being used to electrically couple the LED driver 130 to at least one or more LED light sources disclosed in trim assembly 102 by being disposed through the driver 130, slots 174 of mounting plate 172 and waveguide 320 for the purpose of directing power supply from main distal power source to the LED light sources, thereby electrically operating the LED light sources to illuminate the space below the ceiling. 
It would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date to modify the claimed LED flat panel lighting device of reference claim 1 to include the one or more physical wires wired through at least the mounting plate/bracket of the trim assembly and electrically connect the one or more LED light sources of the retrofit ceiling fixture as 
Regarding claim 7, reference claim 15 claims: wherein the LED flat panel lighting device has a thickness of approximately half an inch to one inch (col.14 lines 53-55).
Regarding claim 8, reference claim 11 claims: a front cover; a back cover; a ring secured to the front cover and to the back cover (col.14 lines 22-24).
Regarding claim 9, reference claim 11 claims: a frame secured around the front cover, the one or more first mating mechanisms disposed on an external surface of the frame (col.14 lines 28-32).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4, 6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TICKNER et al (US 2014/0071687 A1).
Regarding claim 1, TICKNER discloses light emitting diode (LED) flat panel lighting device (trim assembly 102 in Figs.2A-5 described in ¶s-0042-0061) comprising: one or more LEDs (¶0060 describes one or more LED light sources); one or more first mating mechanisms (¶s0047-0048 describe one or more receiving features 330 shown in Figs.3A-3B); and a set of electrical connecting wires (¶0060 describe one or more physical wires 477 shown in Figs.4-5) operatively in electrical communication (¶0060) with the one or more LEDs (¶0060), wherein the one or more first mating mechanisms (330 in Figs.3A-3B) are configured to mechanically secure (¶s0047-0048) the LED flat panel lighting device (102) to a mounting bracket (mounting plate 172 in Figs.2A-2B and Figs.4-5) to mechanically secure the LED flat panel lighting device (102) in a mounted position (Fig.5) and the set of electrical connecting wires (477 in Figs.4-5) are configured to be secured to a power source (¶0019 describes a power source providing power and/or control to the light fixture with one or more of a number of voltages, and ¶0040 describes LED driver 130 receiving power and/or control from a power source) independent of the mounting bracket (Fig.4 show wire 477 directed power through the a slot 174 of mounting plate 172).
Regarding claim 2, TICKNER discloses at least one of the one or more first mating mechanisms (¶s0047-0048 describe one or more receiving features 330 shown in Figs.3A-3B) comprising a locking mechanism (¶0048 describes receiving features 330 in Figs.3A-3B that can be ramps that receive coupling features 210 at space 352 surrounded by reflector plate 310, side wall 344 opposite the reflector plate 310, a back wall 347 and a split front wall 346 and 350 joined by adjoining wall 348 and ¶0045 describes coupling devices 210 that can be twist lock
Regarding claim 3, TICKNER discloses the one or more LEDs (¶0060 describes one or more LED light sources) being mounted about an interior perimeter (¶0040 describes the LED light source coupled to the frame 11 of trim assembly 102 referencing Figs.7B [sic] and 8 [sic], or more likely Figs.7 and 8B show backing member 715,815 supporting lighting module 720,820, described in ¶0079 & ¶0086) of the LED flat panel lighting device (trim assembly 102).
Regarding claim 4, TICKNER discloses the LED flat panel lighting device (102) being configured to be mounted to a junction box (¶0043 describes mechanically coupling the LED retrofit fixture 200 to the base (in this case, a junction box) of an existing fixture) via the mounting bracket (mounting plate 172 described in ¶0044).
Regarding claim 6, TICKNER discloses the LED flat panel lighting device (trim assembly 102 in Figs.2A-5 described in ¶s-0042-0061) being round (Figs.2A & 4).
Regarding claim 13, TICKNER discloses driver circuitry (130 in Figs.2A-5 described in ¶0060) configured to place the one or more LEDs in electrical communication (¶0060) with the set of electrical connecting wires (477 in Figs.4-5). 
Regarding claim 14, TICKNER discloses each of the one or more first mating mechanisms (¶s0047-0048 describe one or more receiving features 330 shown in Figs.3A-3B) comprises one of a protrusion or a notch (Fig.3B shows surrounded space 352 and as ramps in ¶0048). 
Regarding claim 15, TICKNER discloses wherein the one or first mating mechanisms (receiving features 330) are configured to mechanically secure the LED flat panel lighting device (trim assembly 102) to the mounting bracket (mounting plate 172) via a rotation (¶0049 describes “once the coupling feature 210 is positioned within the space 352, rotating the trim assembly 102 in a one (e.g., counterclockwise) direction couples the trim assembly 102 to the mounting plate 172”) of the LED flat panel lighting device (102) within the bracket (172).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TICKNER et al (US 2014/0071687 A1) in view of NGAI (US 2010/0220497 A1) .
TICKNER discloses the LED flat panel lighting device (trim assembly 102 in Figs.2A-5 described in ¶s0042-0061), except: having a thickness of approximately half an inch to one inch.
NGAI teaches in ¶0033, the thickness of the light waveguide 33 in Figures 6-8 can be between about 1/8 of an inch and 1/2 of an inch, where the waveguide 33 is part of ceiling suspended luminaire 31 described in ¶0027, for the purpose of creating the appearance of a floating source of light illuminating a space (¶0004). 
It would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date to modify the waveguide 320 of the trim assembly 102 of the retrofit ceiling fixture of TICKNER et al to include thickness of between about 1/8 of an inch and 1/2 of an inch as taught by NGAI et al and with a slightly added proportional thickness of the trim assembly 102 as best viewed in Fig.5 would be reasonably estimated within or closer to a collective one inch thickness, as desired to use an edge-lit waveguide and keep a minimal air gap ¶0047 construed to produce a low-profile ceiling fixture in TICKNER et al while maximize illumination of the space below by use of the waveguide, providing architectural aesthetic with effective lighting utility. 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

September 30, 2021
AC